DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifton Richardson (Reg. No. 62,192) on 10/14/2021.
The application has been amended as follows: 
----- REPLACE claims 15-18, 67, 69, 91 & 112 with the following text, and CANCEL claim 124.

15.	The system of claim 1, wherein the wavelength selective scattering layer comprises an optical medium have a first refractive index, wherein the optical medium comprises a plurality of particles, wherein the plurality of particles has a second refractive index, wherein an average particle size of the plurality of particles, the first refractive index, and the second refractive index are selected from a region under a line representing a near-infrared scattering ratio of 0.2 in a contour plot of near-infrared scattering ratio for wavelength selective scattering layers comprising media and particles, a vertical axis of the contour plot being particle diameter, a horizontal axis of the contour plot being a refractive index difference between the media and particles, wherein the refractive index difference is between -1.8 to 1.8

16.	The system of claim 1, wherein the wavelength selective scattering layer comprises an optical medium have a first refractive index, wherein the optical medium comprises a plurality of particles, wherein the plurality of particles has a second refractive index, wherein an average 

17.	The system of claim 1, wherein the wavelength selective scattering layer comprises an optical medium have a first refractive index, wherein the optical medium comprises a plurality of particles, wherein the plurality of particles has a second refractive index, wherein an average particle size of the plurality of particles, the first refractive index, and the second refractive index are selected from a region under a line representing a near-infrared scattering ratio of 0.6 in a contour plot of near-infrared scattering ratio for wavelength selective scattering layers comprising media and particles, a vertical axis of the contour plot being particle diameter, a horizontal axis of the contour plot being a refractive index difference between the media and particles, wherein the refractive index difference is between -1.8 to 1.8.

18.	The system of claim 1, wherein the wavelength selective scattering layer comprises an optical medium have a first refractive index, wherein the optical medium comprises a plurality of particles, wherein the plurality of particles has a second refractive index, wherein an average particle size of the plurality of particles, the first refractive index, and the second refractive index are selected from a region under a line representing a near-infrared scattering ratio of 0.8 in a contour plot of near-infrared scattering ratio for wavelength selective scattering layers comprising media and particles, a vertical axis of the contour plot being particle diameter, a horizontal axis of the contour plot being a refractive index difference between the media and particles, wherein the refractive index difference is between -1.8 to 1.8.

67.	An article comprising an optical filter, the optical filter configured to provide high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter, wherein the optical filter comprises a wavelength selective scattering layer, wherein the wavelength selective scattering layer has an average near-infrared scattering of less than 60%, 

69.	The system of claim 1, wherein the optical filter further comprises: 
a wavelength selective reflective layer, and
at least one wavelength selective absorbing layer, wherein each respective wavelength selective layer is configured to transmit near-infrared wavelengths.

91.	An article comprising an optical filter, the optical filter configured to provide high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter, wherein the optical filter comprises: 
a wavelength selective scattering layer, wherein the wavelength selective scattering layer is configured to substantially scatter visible wavelengths, wherein the wavelength selective scattering layer has a near-infrared scattering ratio of less than about 0.9, the near-infrared scattering ratio being a ratio of an average near-infrared scattering to an average visible scattering, and wherein the wavelength selective scattering layer has a visible reflective haze ratio of greater than about 0.5, the visible reflective haze ratio being a ratio of an average visible diffusive reflectance to an average visible total reflectance,
a wavelength selective reflective layer, and
at least one wavelength selective absorbing layer, wherein each respective wavelength selective layer is configured to transmit near-infrared wavelengths.

112.	The system of claim 1, wherein the optical filter has a visible transmittance at 380–800nm of less than 0.1% and a near-infrared transmittance at 830–900nm of greater than 50%.
-----
Election/Restrictions
Claims 1, 29 & 35 are allowable. The restriction requirement between Groups I-IX , as set forth in the Office action mailed on 7/2/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 6, 10- 18, 20-27, 67, 69, 91 & 112, directed to non-elected inventions, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
	Claims 1-27, 29, 35, 67, 69, 91 & 112 are allowed.
Claim 1 is allowable for at least the reason “an optical filter adjacent one or both of the light emitter or the light receiver and configured to provide high clarity near-infrared transmission such that a near-infrared pattern can be sensed through the optical filter,” as set forth in the claimed combination. 
Claims 2-27, 69 & 112 are allowable due to their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872